Lansden, J. On December 9, 1948, claimant, Nadine Burton, widow of Marsh Burton, deceased, was given an award for $5,875.00 under the Workmen’s Compensation Act for the death of her husband, as the result of an accident that arose out of and in the course of his employment on April 27, 1948. Burton vs. State, 18 C.C.R. 99. This Court reserved jurisdiction of the case in the event future orders were necessary. At the time of his death, Marsh Burton had one child, Dennis Gene Burton, then nine months of age. On January 29, 1952, Nadine Burton remarried, and her name is now Nadine Ledbetter. Such remarriage was, in and of itself, sufficient to require a modification of the award. Ill. Rev. Stat., 1947, Chap. 48, Sec. 144a. However, on June 25, 1952, Dennis Gene Burton received accidental injuries, which resulted in his death that day. Respondent paid claimant under the original award until January 29, 1952. The total of such payments amounted to $3,822.00, leaving an unpaid balance of $1,963.00, payable at the rate of $19.50 per week. The death of Dennis Gene Burton extinguishes any unpaid balance of the award that might not have accrued prior to the date of his death, but his mother is entitled to receive the payments that accrued from February 7, 1952 to June 25, 1952, a period of 20 weeks. Ill. Rev. Stat., 1947, Chap. 48; Sec. 144g. Beckemeyer Coal Co. vs. Ind. Com., 370 Ill. 113; Waechter vs. Ind. Com., 367 Ill. 256. The amount, which accrued during such 20 weeks period, is the sum of $390.00, which is payable forthwith to Nadine Ledbetter, and, with the payment of such sum, all of respondent’s obligations under the previous award and this modification thereof will be completely and finally liquidated.